Battle, J. John Turner was a resident and citizen of Ashley county, in this State, and died there in September, 1869, leaving real and personal property in that county, and in the State of Louisiana. Letters of administration on the estate in Arkansas were granted on the 20th of September, 1869, to John C. Eckles, who qualified as administrator and administered the estate. About the same time W. H. Vaughan became administrator of so much of the estate as was in Louisiana. Mary A. Risor, a citizen and resident of the State of Louisiana, having a subsisting demand against the estate, recovered a judgment against Vaughan, as such administrator, for the sum of $533 and interest. The estate in Arkansas was fully and duly administered, and the property remaining on hand after the payment of the debts probated against it was distributed and divided among the heirs of the deceased. Mrs. Risor failed to present her claim to the administrator in Arkansas within two years after the date of his letters, but waited until the assets in the hands of the Louisiana administrator were exhausted, and then, failing to collect her claim, brought this action against the heirs and distributees to recover her debt out of the property which they had received in this State, notwithstanding she had wholly failed to present her claim to the Arkansas administrator.  Original and ancillary admin-Mrs. Risor’s contention is, that the estate of John Turner, ^ in Arkansas and Louisiana, was only one estate; that she commenced suit on her claim against the Louisiana administrator ; that while her suit was pending, she was not required to present her claim to the Arkansas administrator ; that the commencement of the same in the time prescribed by law for presenting claims was a sufficient presentation to both administrators; that she, being a non-resident, had no right to prove her claim against the estate in this State until the Louisiana administration was closed ; and that, inasmuch as the Arkansas administration had closed before she recovered judgment in her suit, atid the assets in Louisiana were fully administered, she had the right to subject the assets which had descended to the heirs to the payment of her judgment. But this contention is not correct. These administrations were wholly independent of each other. The administrators received' their authority from different sovereignties and over different property. Each was only a representative of Turner, the deceased, to the extent of the assets of which the court appointing him had jurisdiction; neither was accountable to the other; neither was privy to the other in law or estate; and no connection existed between them. The presentation of the claim to the Louisiana administrator was no presentation to the other. The judg_ ment obtained against one “ furnished no right of action against the other, to affect assets received by the latter in virtue of his own administration.'-’ For, as said in Stacy v. Thrasher, 6 How., 61, “the laws and courts of a State can only affect persons and things within their jurisdiction,” and “ both as to the administrator and the property confjded to him, a judgment in another State is res inter alios a it a. It is not even prima facie evidence of a debt.” Stacy v. Thrasher, 6 How., 58 ; McLean v. Meek, 18 How., 16; Low v. Bartlett, 8 Allen, 259; Ela v. Edwards, 13 Allen, 48;. Brodie v. Bickley, 2 Rawle, 431. The primary administration was in this State. It is unlike an ancillary administration. An ancillary administration is taken out for the benefit of resident creditors, legatees and distributees. In Shegogg v. Perkins, 34 Ark , 117, 131, it is said that it is generally held “subordinate to the original administration,” and that the only duty devolving upon the administrator is to collect the assets in the State in which it was granted, and appropriate so much of the avails of the same to the payment of creditors residing in such State as would be authorized by the general solvency or insolvency of the estate of the deceased, and remit the balance to the place of the primary administration. Whether this doctrine be correct or not, the primary administration, is for the benefit of resident and non-resident creditors. Non-resident creditors can, and are required to, prove up their claims against it in the same time as the resident. In this case, Mrs. Risor might have prosecuted her original claim against the primary administration in Arkansas at the same time she was prosecuting it in Louisiana. She was under no necessity to wait until she had prosecuted it to judgment, or until the ancillary administration was closed, or until she was barred by our statute of non-claim. I11 fact she could not wait until the two years from the grant of letters of administration in this State had expired, and then pursue the assets in the hands of the heirs. When the two years expired, her claim was barred. She cannot now successfully prosecute it to recovery against the heirs or distributees to whom assets have descended. She does not come within that class who may in equity subject the assets in the hands of the heirs to the payment of their debts. She is not a creditor whose claim has been duly proved or whose claim came into existence too late to be proved, or after the administration was closed. She had a subsisting demand against the estate when letters of administration were first granted. In such cases equity will not set aside or disregard the statute, but will be governed by it. Low v. Bartlett, 8 Allen, 259 ; Hall v. Brewer, 40 Ark., 433; Mansf. Dig., sec. 97; Erwin v. Turner, 6 Ark., 14; Morgan v. Hamlet, 113 U. S., 449; Churchill v. Boyden, 17 Vt., 319; Dawes v. Head, 3 Pick., 145-6. The decree of the circuit court is, therefore, reversed, and the complaint is dismissed.